J -S32044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

  COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


  BRANDON BLACKSON,

                    Appellant              :    No. 3510 EDA 2017
          Appeal from the Judgment of Sentence August 10, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0006605-2016

BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.
MEMORANDUM BY MURRAY, J.:                                FILED JULY 17, 2019
      Brandon Blackson (Appellant) appeals from the judgment of sentence
imposed after the trial court found him guilty of forgery, theft by unlawful
taking, theft by deception, receiving stolen property, loitering, neglect of care

of a dependent person, and three counts each of tampering with public records

and securing execution documents by deception.' Upon review, we affirm.

      The trial court summarized the relevant facts and procedural history as

follows:

            The underlying charges stem from the May 4, 2016 arrest
      of [Appellant] for stealing a significant amount of funds and
      property from a dependent elderly individual. After a preliminary
      hearing, arraignment, and scheduling conferences and colloquy,
      [Appellant] elected to be tried without a jury on April 20, 2017,
      [with this trial court presiding]. Live testimony was heard from
      the victim's relatives including Orlando Hart, the authorized
      representative of the Citizen Bank, former tenants, as well as the

' 18 Pa.C.S.A. §§ 4101, 3921, 3922, 3925, 5506, 2713, 4911, and 4114.
J -S32044-19


      attorneys who handled the fraudulent deed transfers. Physical
      evidence was introduced including the records reflective of each
      impacted bank account and the associated deed transfers.

             On April 25, 2017, [Appellant] was found guilty as charged
      [of the above crimes].         Following the entry of the guilty
                                        .   .   .


      verdicts, this [c]ourt directed the completion of Presentence
      Investigative Reports and Mental Health Evaluations and
      scheduled the sentencing hearing. On August 10, 2017, after
      review of all completed presentence reports and consideration of
      all   relevant data submitted and reflection of testimony and
      arguments    .   .   .   [the trial court sentenced Appellant to] a minimum
      period of confinement of [6] years to a maximum period of
      confinement of [12] years, plus [20] years reporting probation.
      The length of probation was determined to facilitate payment of
      restitution in the amount of $306,000, which was the calculated
      combined value of stolen funds and real property, to the [e]state
      of [the victim]. [Appellant] was permitted the ability to reduce
      his restitution amount if he relinquished title to the real properties
      that he had fraudulently obtained. To date he has refused to do
      so

Trial Court Opinion, 10/18/18, at 4-7.

      Appellant filed a timely post -sentence motion, which the trial court
denied on September 28, 2017. Appellant filed this timely appeal on October
25, 2017. Both Appellant and the trial court have complied with Pennsylvania

Rule of Appellate Procedure 1925.

      Appellant presents two issues for our review:

      [1.] Did the lower court err in permitting the Commonwealth to
      introduce hearsay evidence of certain bank records and pension
      checks that did not qualify under an appropriate hearsay
      exception?

      [2.] Did the lower court abuse its discretion in imposing a sentence
      based upon an incorrect Offense Gravity Score that also exceeded
      the guidelines without a sufficient basis and contained an
      unconscionably and arbitrarily long period of supervision?


                                                    -2
J -S32044-19



Appellant's Brief at 4.2

      In his first issue, Appellant argues that the trial court erred in permitting

the Commonwealth to introduce bank and pension check records under the
"records of a regularly conducted activity" exception to the hearsay rule. See

Appellant's Brief at 9. Our standard of review is as follows:

      It is well settled that the admission of evidence is solely within the
      discretion of the trial court, and a trial court's evidentiary rulings
      will be reversed on appeal only upon an abuse of that discretion.
      An abuse of discretion will not be found based on a mere error of
      judgment, but rather occurs where the court has reached a
      conclusion that overrides or misapplies the law, or where the
      judgment exercised is manifestly unreasonable, or the result of
      partiality, prejudice, bias or ill -will.

Commonwealth v. Hicks, 151 A.3d 216, 224 (Pa. Super. 2016) (citations
omitted).

      Hearsay "is defined as an out -of -court statement, which is offered in

evidence to prove the truth of the matter asserted." Commonwealth v.
Busanet, 54 A.3d 35, 68 (Pa. 2012) (citing Pa.R.E. 801(c)).               Hearsay

evidence is inadmissible unless an applicable exception provided by law

applies. Pa.R.E. 802. The records of a regularly conducted activity exception

to the hearsay rule provides:



2 Appellant's Rule 1925(b) statement raises an additional illegal sentence
claim not presented in his appellate brief. See Rule 1925(b) Statement,
5/21/18, at 1. Because Appellant abandoned the claim in his brief, we will not
address it. See Appellant's Brief at 4; see also Commonwealth v. Briggs,
12 A.3d 291, 310 n.19 (Pa. 2011), cert. denied, 132 S. Ct. 267 (2011)
(refusing to address claim appellant raised with trial court but subsequently
abandoned in brief).
                                       -3
J -S32044-19


      The following are not excluded by the rule against hearsay,
       regardless of whether the declarant is available as a witness:   .   .   .




      A record (which includes a memorandum, report, or data
       compilation in any form) of an act, event or condition if:

       (A) the record was made at or near the time by --or from
       information transmitted by --someone with knowledge;

      (B) the record was kept in the course of a regularly conducted
      activity of a "business", which term includes business, institution,
      association, profession, occupation, and calling of every kind,
      whether or not conducted for profit;

       (C) making the record was a regular practice of that activity;

       (D)   all these conditions are shown by the testimony of the
       custodian or another qualified witness, or by a certification that
       complies with Rule 902(11) or (12) or with a statute permitting
       certification; and

       (E) the opponent does not show that the source of information or
       other circumstances indicate a lack of trustworthiness.
Pa.R.E. 803(6).

      We have explained:

       [Pa.R.E.] 803(6) was amended in 2001 consistent with the
       December 1, 2000 amendments to F.R.E. 803(6) that permit
       records of regularly conducted activity to be authenticated by
      certification. This amendment is designed to save the expense
      and time consumption caused by calling needless foundation
      witnesses. The notice requirements provided in Pa.R.E. 902(11)
       and (12) will give other parties a full opportunity to test the
       adequacy of the foundation.
Commonwealth v. Schoff, 911 A.2d 147, 155 (Pa. Super. 2006) (emphasis
in original).

       Rule 902(11), referenced in subsection (D) of Rule 803(6), provides:




                                      -4
J -S32044-19


       The following items of evidence are self -authenticating; they
       require no extrinsic evidence of authenticity in order to be
       admitted: .. (11) Certified Domestic Records of a Regularly
                     .


       Conducted Activity. The original or a copy of a domestic record
       that meets the requirements of Rule 803(6)(A) -(C), as shown by
       a certification of the custodian or another qualified person that
       complies with Pa.R.C.P. No. 76. Before the trial or hearing, the
       proponent must give an adverse party reasonable written notice
       of the intent to offer the record --and must make the record and
       certification available for inspection --so that the party has a fair
       opportunity to challenge them.
Pa.R.E. 902(11).

       At the April 20, 2017 pre-trial hearing, the Commonwealth presented its

motion to introduce five sets of records via the Rule 803(6) records of a
regularly conducted activity hearsay exception. See N.T., 4/20/17, at 24,
34. Specifically, the Commonwealth moved to introduce records pertaining to

M&T Bank, PNC Bank, TD Bank, Wells Fargo Bank, and the victim's General

Electric pension checks, pursuant to Pa.R.E. 803(6)(D). See id. at 23-37.
The Commonwealth sought to introduce the records by certification, as
provided for in Rule 803(6)(D), in lieu of providing testimony from a records

custodian from each bank or company. Id. These certifications, which were
all   signed by respective representatives subject to the penalties of 18
Pa.C.S.A. § 4904, were provided to defense counsel prior to Appellant's trial.

Id. at 26, 34, 36.
        Defense counsel objected to the admission of the records based upon

the certifications, averring that there was no "proper foundation for these
items to come in under Rule 803(6)." Id. at 29. See also id. at 36 (With
regard to the victim's pension checks, defense counsel stated: "I would just

                                       -5
J -S32044-19



make the same objection.      I have nothing additional, beyond what I said
regarding the banks.").     However, when the trial court asked: "Is there
anything within the records themselves that indicate to you on behalf of your

client that they are not trustworthy[,]" defense counsel responded: "No, Your
Honor." N.T., 4/20/17, at 33. See also id. at 37 (defense counsel again

responded   no when the trial court inquired       as   to   any indication of
untrustworthiness with regard to the victim's pension checks). Ultimately,
and pursuant to the Commonwealth's proffered certifications, the trial court
admitted the records under Rule 803(6). Id. at 34, 37.
      In support of its decision to admit the records and pension checks into

evidence, the trial court explained:

              In the instant matter, a representative from Citizens Bank
      testified as the Custodian of Records and analyst of the records
      sourced from Citizen[s] Bank that demonstrated the multiple
      withdrawals from the accounts owned by [the victim] and
      corresponding transfers and deposits into the Appellant's accounts
      with M&T Bank, TD Bank, and PNC Bank. Appellant's trial
      [counsel] objected to the subsequent introduction of additional
      corroborating records from M&T Bank, TD Bank, PNC Bank, and
      Wells Fargo, claiming that they were not properly authenticated.
      This objection however ignored the fact that the records from
      admittedly authenticated Citizen[s] Bank also included the same
      supporting data from the other impacted accounts from M&T
      Bank, TD Bank, PNC Bank, and Wells Fargo data regarding the
      listed bank[.] Essentially even before the admission discussion
      the Citizen[s] Bank records and live testimony from the Citizen
      Bank analyst independently verified the authenticity and
      trustworthiness of subsequently introduced corresponding records
      from the receiving banks.

           Moreover, the Commonwealth accurately argued that the
      bank records from M&T Bank, TD Bank, PNC Bank, and Wells
      Fargo were also deemed admissible under Pennsylvania Rule of

                                       -6-
J -S32044-19


      Evidence 803(6).   .   .This statute places the burden on an
                                 .


      opposing party to show that the sources of information or other
      circumstances indicate that a business record is untrustworthy,
      and thus does not qualify for exception to the hearsay rule.
      Commonwealth v. Schoff, 911 A.2d 147 (Pa. Super. 2006).
      [Rule] 803(6) also places a burden on the proponent of evidence
      to show circumstantial trustworthiness. Id.

           The Commonwealth, as the proponent of the evidence in
      question, met its burden of proof under Rule 803(6) to show
      circumstantial trustworthiness of the bank records. First, the
      Commonwealth had each record certified by the individual bank
      from which it came, thereby satisfying (A) through (C) of Rule
      803(6). Next, the witness from Citizens Bank corroborated the
      authenticity of the records by testifying that the checks being
      deposited at the various banks were issued from Citizen[s] Bank,
      which satisfies the statute's requirement under (D). Finally, the
      defense was provided with all the bank records and had not
      provided any evidence or even disputed that any of them were
      untrustworthy. Because of these reasons, this Court properly
      permitted the Commonwealth to introduce the bank records into
      evidence.
Trial Court Opinion, 10/18/18, at 9-10 (citations to notes of testimony
omitted).

      Upon review, we agree with the trial court's determination that the bank

and pension check records were properly admitted pursuant to the records of

a regularly conducted activity exception to the hearsay rule. As the trial court

notes in its opinion, each of the five Rule 803(6) certifications admitted into
evidence certifies that its corresponding records: 1. were made at or near the

time the information was transmitted by a person or persons with knowledge
of the matters set forth in the documents; 2. were made in the regular practice

of each bank or company, and as part of its regular activity; and, 3. were kept

in the course of a regularly conducted business activity. See Commonwealth


                                     -7
J -S32044-19



Exhibits 7, 8, 9, 10, and 11; See also N.T., 4/25/17, at 244-45 (trial court
admitting   Commonwealth       exhibits    into   evidence).     Further,   the

Commonwealth complied with the requirements of Rule 902(11) by giving
Appellant reasonable notice of its intent to offer the records, and the records

and their corresponding certifications were made available for Appellant's
inspection at the April 20, 2017 pre-trial hearing. See N.T., 4/20/17, at 26,
34, 36. Thus, the records and their certifications met the requirements of

subsections (A), (B), (C), and (D) of Rule 803(6).

      Further, the Commonwealth met its burden of showing the records'
circumstantial trustworthiness by the introduction of the testimony of Citizens

Bank Custodian of Records John Rowan, who confirmed that the checks
deposited at each of the four other banks were issued by Citizens Bank. See

N.T., 4/25/17, at 55-59.     Appellant failed to refute the Commonwealth's
evidence in order to preclude its introduction under Pa.R.E. 803(6)(E) ("[T]he

opponent does not show that the source of information or other circumstances

indicate a lack of trustworthiness."). To the contrary, Appellant presented no

evidence that the records or other circumstances indicated that the records
were untrustworthy; instead, defense counsel admitted at the pre-trial
hearing that he had no dispute with the records' facial trustworthiness. See
N.T., 4/20/17, at 33, 37. As the five sets of records and their corresponding
certifications fulfill the requirements of Rule 803(6), the trial court properly
admitted the evidence under the records of a regularly conducted activity
exception to the hearsay rule. Accordingly, Appellant's first issue lacks merit.

                                     -8-
J -S32044-19



      In his second issue, Appellant challenges the discretionary aspects of

his sentence. "The right to appellate review of the discretionary aspects of a

sentence is not absolute, and must be considered a petition for permission to

appeal." Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super.
2014).   "An appellant must satisfy a four-part test to invoke this Court's
jurisdiction when challenging the discretionary aspects of a sentence." Id.
We conduct this four-part test to determine whether:

      (1) the appellant preserved the issue either by raising it at the
      time of sentencing or   in a post[ -]sentence motion; (2) the
      appellant filed a timely notice of appeal; (3) the appellant set forth
      a concise statement of reasons relied upon for the allowance of
      appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises
      a substantial question for our review.
Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation
omitted). "A defendant presents a substantial question when he sets forth a

plausible argument that the sentence violates a provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process."

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013) (citations

omitted).

      Here, Appellant has complied with the first three prongs of the test by

raising his discretionary sentencing claims in a timely post -sentence motion,

filing a timely notice of appeal, and including in his brief a Rule 2119(f) concise

statement. See Appellant's Brief at 10. Additionally, by asserting that the

trial court erred in failing to provide adequate reasons on the record for
imposing a sentence outside of the sentencing guidelines, Appellant has raised

                                       -9-
J -S32044-19


a substantial question.3 See Commonwealth v. Holiday, 954 A.2d 6, 10
(Pa. Super. 2008) ("A claim that the sentencing court imposed a sentence

outside of the guidelines without specifying sufficient reasons presents a
substantial question for our review.") (citation omitted).

      We recognize our standard of review:

      Sentencing   is   a matter vested in the sound discretion of the
      sentencing judge.   The standard employed when reviewing the
      discretionary aspects of sentencing is very narrow. We may
      reverse only if the sentencing court abused its discretion or
      committed an error of law. A sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision. We must accord
      the sentencing court's decision great weight because it was in the
      best position to review the defendant's character, defiance or
      indifference, and the overall effect and nature of the crime.
Commonwealth v. Cook, 941 A.2d 7, 11-12 (Pa. Super. 2007) (citations
omitted).

      In reviewing a challenge to a sentence that falls outside of the

guidelines, we are mindful that:

            When imposing a sentence, the sentencing court is required
      to consider the sentence ranges set forth in the Sentencing
      Guidelines, but it [is] not bound by the Sentencing Guidelines.
      Commonwealth v. Yuhasz, [] 923 A.2d 1111, 1118 ([Pa.] 2007)

3 In his second question presented, Appellant references the trial court's
incorrect calculation of the Offense Gravity Score with regard to his theft
convictions. See Appellant's Brief at 4. However, Appellant has not developed
this issue in the argument section of his brief, and it is therefore abandoned
for purposes of our review. See Commonwealth v. Barnes, 924 A.2d 1202,
1202-03 (Pa. 2007) (citation omitted).
                                      - 10 -
J -S32044-19


     ("It is well established that the Sentencing guidelines are purely
     advisory in nature.")[.]  .   .   The court may deviate from the
                                       .


     recommended guidelines; they are "merely one factor among
     many that the court must consider in imposing a sentence." [Id.]
     at 1118. A court may depart from the guidelines "if necessary, to
     fashion a sentence which takes into account the protection of the
     public, the rehabilitative needs of the defendant, and the gravity
     of the particular offense as it relates to the impact on the life of
     the victim and the community." Commonwealth v. Eby, 784
     A.2d 204, 206 (Pa. Super. 2001). When a court chooses to depart
     from the guidelines however, it must "demonstrate on the record,
     as a proper starting point, his awareness of the sentencing
     guidelines." [Id. at 206.] Further, the court must "provide a
     contemporaneous written statement of the reason or reasons for
     the deviation from the guidelines." 42 Pa.C.S.A. § 9721(b).

           When reviewing a sentence outside of the guideline range,
     the essential question is whether the sentence imposed was
     reasonable.   Commonwealth v. Walls, H 926 A.2d 957, 962
     ([Pa.] 2007). An appellate court must vacate and remand a case
     where it finds that "the sentencing court sentenced outside the
     sentencing guidelines and the sentence is unreasonable." 42
     Pa.C.S.A. § 9781(c)(3).         In making a reasonableness
     determination, a court should consider four factors:

           (1) The nature and circumstances of the offense and
           the history and characteristics of the defendant.

           (2) The opportunity of the sentencing court to observe
           the    defendant,     including    any    presentence
           investigation.

           (3) The findings upon which the sentence was based.

           (4) The guidelines promulgated by the commission.

     42 Pa.C.S.A. § 9781(d). A sentence may be found unreasonable
     if it fails to properly account for these four statutory factors. A
     sentence may also be found unreasonable if the "sentence was
     imposed without express or implicit consideration by the
     sentencing court of the general standards applicable to
     sentencing." Walls, 926 A.2d at 964. These general standards
     mandate that a sentencing court impose a sentence "consistent
     with the protection of the public, the gravity of the offense as it
J -S32044-19


      relates to the impact on the life of the victim and on the
      community, and the rehabilitative needs of the defendant." 42
      Pa.C.S.A. § 9721(b).

Commonwealth v. Sheller, 961 A.2d 187, 190-91 (Pa. Super. 2008) (some

citations omitted).

      Moreover:

      The [sentencing] court is not required to parrot the words of the
      Sentencing Code, stating every factor that must be considered
      under Section 9721(b), however, the record as a whole must
      reflect due consideration by the court of the statutory
      considerations at the time of sentencing. A sentencing court's
      indication that it has reviewed a pre[ -]sentence report can satisfy
      the requirement of placing reasons for imposing sentence on the
      record. In addition, our Supreme Court has determined that
      where the trial court is informed by a pre -sentence report, it is
      presumed that the court is aware of all appropriate sentencing
      factors and considerations, and that where the court has been so
      informed, its discretion should not be disturbed.

Commonwealth v. Bullock, 170 A.3d 1109, 1126 (Pa. Super. 2017)
(citations omitted).

      At the outset of the August 10, 2017 hearing, the trial court stated on

the record that it had reviewed Appellant's pre -sentence investigation report.

See N.T., 8/10/17, at 4-5. Prior to imposing Appellant's sentence, the trial

court commented:

            [Appellant],     I   have             my sentence
                                        incorporated   into
      everything that I have gleaned about you both through the
      evaluations that have been conducted as well as the unusual facts
      of this matter and your overall behavior before this [c]ourt
      continuing to today.

             First and foremost, sir, I am struck by your lack of, some
      folks call it remorse, but of appreciation or understanding or
      empathy for the extreme damage that you have done to people

                                        - 12 -
J -S32044-19


     that cared for you. It defies every ounce of my person to
     understand why you did what you did over and over and over
     again to people who took you in and helped raise you.

           You were one of the fortunate ones. You didn't come before
     me in a situation where they had nowhere else to go. You are
     extremely intelligent and that's why you're so dangerous, because
     you used the talents that were given to you to bite the hands that
     were feeding you. How you can sit here and be so self-serving in
     your comments, sir, defies all explanation.

             Willie and Ernestine took care of you, and how did you repay
     them? How did you repay this family that took you in and they
     didn't have to? Because he wasn't physically related to you.
     Neither was Ernestine. But they took you in. They took care of
     you. Ernestine was right to comment before she died, "Don't let
     him in here," because she knew your heart.

           Your behavior is the height of selfish behavior. No, you just
     put your head down. You're not talking right now, I am. Because
     I had to sit and listen to hear with that entire trial and hear all
     about how you ripped them off ten ways to Sunday. You took
     everything, even that man's dignity. To take that man at ninety
     years     of age and have him transported         in          the filth and
     degradation, it's well beyond neglect, well beyond. In the senior
     part of one's years, that is the time of life where you are supposed
     to be able to relax after the hard work that you put in to creating
     what you have in life. You took that away in every way - -             .   .   .


     Every way, shape and form, sir, and without any ounce of remorse
     or care. And to this day and to this very moment, the person
     that's looking at me doesn't care at all and is thinking only of
     himself. If for one moment you had thought of someone else
     other than yourself, you wouldn't be here. And you should have
     known better and you should have done better.     .   And don't give
                                                           .   .


     me any more BS about what you did or did not know. You knew
     bloody well what you were doing at every step of the way. I
     reminded myself of all of the facts in this case. I reminded myself
     of the comments that Judge Herron made to you before you
     continued on your path of plunder. So don't tell me. Don't tell
     me what I know not to be true, because it only makes it worse for
     you, I'm telling you now.

           There is no way that what damage you have done is going
     to be repaid, but I'm gonna give it a good try, sir, because you

                                     - 13 -
J -S32044-19


     have a long life ahead of you and until you straighten up and fly
     right, sir, you're gonna have a long, hard road.



             For all the reasons that this [c]ourt has stated as well as
     incorporated by reference and I will supplement as needed, the
     sentence of the [c]ourt  .   . is as follows.
                                      .            .  And before I state
                                                       .   .


     it, to the extent I am going to deviate from the guidelines, I do so
     based upon the unique circumstances of this case and the ongoing
     nature of [Appellant's] behavior, which are aggravating in nature
     at the very least.

N.T., 8/10/17, at 35-38, 39-40.

     The trial court in its opinion expanded further:

          As the instant record of the respective hearings conducted
     shows, this [c]ourt succinctly noted its thorough incorporation and
     evaluation of all relevant sentencing factors. At the sentencing
     hearing, this [c]ourt heard various arguments on behalf of
     [Appellant] as well as from the victim's family members. The
     Presentence Investigative Reports and Mental Health Evaluations
     were referenced along with the recommended sentencing
     guidelines promulgated by the Pennsylvania Sentencing
     Commission. Appellant glibly testified and informed this [c]ourt
     that "he had been at CFCF for fifteen months by that time and that
     he feels like it's not gonna help the matter in a longer sentence of
     restitution or anything in that manner." He classified his actions
     as a "white collar crime," but stated that he felt "sympathetic for
     his actions that were taken even though they were ignorantly
     done." This [c]ourt noted Appellant's complete lack of any
     remorse for his actions or empathy for his victims.

           After hearing arguments from both sides, this [c]ourt
     carefully weighed various pertinent factors to arrive at
     [Appellant's] sentence. This [c]ourt incorporated [Appellant's]
     extremely apathetic and unapologetic behavior throughout the
     duration of his trial as well as coldly calculated harm to the
     helpless victim. The severe impact upon [the victim] and his
     family was highlighted. The choice to victimize someone who had
     been so generous to [Appellant] in the past was factored.



                                          - 14 -
J -S32044-19


           Moreover, during the sentencing hearing, while the [c]ourt
     was reviewing the factors of the sentence, Appellant interrupted
     on multiple occasions and displayed his disrespect for the justice
     system and complete lack of regret for his actions. After a
     thorough incorporation and evaluation of all relevant factors
     including the applicable promulgated guidelines, and information
     gleaned from the evaluations, this [c]ourt found that [Appellant's]
     actions were alarming and the effects were detrimental to both
     the victim   .  as well as the rest of the [victim's] family. This
                      .   .


     [c]ourt determined that Appellant posed         adanger to the
     community and presented himself as a likely recidivist who amply
     showed zero compassion for the impact of his harmful behavior.
     The imposed Order of Sentence was reasonably supported.



         The sentencing guidelines in this case suggested that
     Appellant be sentenced to nine (9) to sixteen (16) months of
     confinement for the lead offenses with a deviation of plus or minus
     nine (9) months. This calculation was based on the calculated
     offense gravity score of eight (8) and prior record score of zero
     (0). However, the law sets forth that a sentencing court has no
     duty to impose the guidelines and they merely serve as a starting
     point. This Court's consideration of the guidelines and reasons for
     any deviation were recorded. These factors included the heinous
     nature of the crime, the disturbing lack of remorse, and the lasting
     effects that [Appellant's] actions continue to have on the victim
     and his family as well as risk of future recidivism.



           All   but the first of each of the felony counts reflected
     sentences imposed well within the recommended guidelines.
     Count 1 was slightly longer in confinement length. The longest
     allowable maximum sentence that [Appellant] could have been
     sentenced to is sixty-one (61) years. In this case, the aggregate
     Order of Sentence was one of six (6) years to twelve (12) years
     of state supervised confinement which was an amount well below
     the maximum period and entirely within this Court's discretion.
     The sentencing factors had been recorded following careful
     consideration.




                                    - 15 -
J -S32044-19


            In sum, this Court reasonably exercised sentencing
      discretion by imposing the individual sentences of each offense.
      As the instant record reflects, when sentencing Appellant [], this
      Court appropriately incorporated the gravity of his forgery and
      theft, his rehabilitative needs, as well as his likeliness of
      recidivism.
Trial Court Opinion, 10/18/18, at 12-15, 18 (citations to notes of testimony
and numerical parentheticals omitted).

      Based on our review of the record, particularly the notes of testimony
from the sentencing hearing, we conclude that the trial court provided
adequate reasoning in imposing Appellant's sentence. In addition to reviewing

Appellant's    pre -sentence investigation report, the trial court discussed

Appellant's character, his relationship with the victim, the danger he poses to

the public, the nature of his crimes, and their severe impact on the victim and

his family. As noted, the trial court emphasized the unique circumstances of

Appellant's crimes as aggravating factors for the upward departure from the

Sentencing Guidelines. Accordingly, we discern no abuse of the trial court's

sentencing discretion.

      Judgment of sentence affirmed.

Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 7/17/19



                                    - 16 -